IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,489-01


                      EX PARTE DURAN DOMINIC SMITH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1412730-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to attempted

possession of a controlled substance and was sentenced to three months’ imprisonment. He did not

appeal his conviction.

        Applicant contends that his plea was involuntary because after he pleaded guilty, the

substance in his case was tested and determined to contain no illicit materials. The trial court made

findings of fact and conclusions of law and recommended that we grant relief. See Ex parte Mable,
                                                                                                   2

443 S.W.3d 129 (Tex. Crim. App. 2014).

       Relief is granted. The judgment in cause number 1412730 in the 232nd District Court of

Harris County is set aside, and if in custody, Applicant is remanded to the custody of the Sheriff of

Harris County to answer the charges as set out in the information. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: August 24, 2016
Do not publish